MEMORANDUM**
Alvin Birkholz appeals pro se the district court’s order dismissing, pursuant to Federal Rule of Civil Procedure 41(b), his 42 U.S.C. § 1983 action alleging violations of his civil rights stemming from an earlier criminal prosecution and from alleged sei*798zures of property. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion dismissals for failure to comply with a court order, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), and we affirm.
Birkholz failed to amend his complaint to comply with Federal Rule of Civil Procedure 8(a)(2), as directed by the magistrate judge’s order of November 27, 2000. The magistrate judge warned Birkholz that failure to comply could lead to dismissal, and, prior to dismissing, the district court properly considered all relevant factors. See id. at 1260-61.
Because the magistrate judge did not issue a final, dispositive order, Birkholz’s contention that the magistrate judge lacked jurisdiction is meritless. See 28 U.S.C. § 636(b)(1).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.